DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 12, 20-23 and 27 are currently under examination. Claims 15-16 and 24-27 are withdrawn from consideration. Claims 1-11 and 13-14 have been cancelled. Claim 12 is amended.
Previous Grounds of Rejection
In the light of the cancellation of claim 11, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 11-12, 20-23 and 27is withdrawn.
Regarding claims 11-12, 20-23 and 27, in the light of the amendments and cancellation, the rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cheng et al. (US 4, 826, 799, submitted by applicants in IDS) is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 12, 20-23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms of “desired size and shape”, "a certain amount" and “particulate supported” in claim 12 are a relative term which render the claim indefinite.  The terms of “desired size and shape”, "a certain amount" and “particulate supported” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 12, 20-23 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 4, 895, 994).
Regarding claim 12, Cheng et al. teach a process of making shaped polymer-bound Raney nickel alloy catalyst comprising providing pelletized Raney nickel (100 mesh, col. 4, lines 9-19), mixing via Haake Rheometer, Banbury or Brabender mixer  (col. 6, lines 30-40) in matrix of a shaped polymer such as polypropylene (applicant’s elected thermoplastic organic polymer material, col.4, lines 27-52 and col. 5, lines 1-15) (corresponding to the instant claimed the organic polymer material particles completely surrounded by the Raney alloy particles), heating and shaping (molding and extruding, etc.) the mixture (applicant’s mould and pressing) (col.6, line 55-col. 7, line 10), cooling and cutting into final shapes as solid rods, tubes (hollow or vaned). The Raney nickel alloy particles comprises Ni and Al (applicant’s leachable element) (col. 7, line 44-col. 8, 
The particles of Raney process metal (with any residual Al), about 15-50 parts by weight, and about 1-30 parts by weight of polymer (col. 7, lines 64-66).
As such, the weight ratio of Raney alloy to the organic polymer support in the resulting catalyst overlaps the instant claimed ranges of (2-95% Raney:5-98% polymer).
The references differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Regarding claim 20-23, as discussed above, the process taught by Cheng et al. comprises leachable element Al (58%wt) and nickel metal (42%wt) which is encompassed in the instant claimed ranges ((Example 1). 
Regarding claim 27, as discussed above, the process taught by Cheng et al. comprises polyolefins including applicant elected polypropylenes (col. 5, line 11).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 11/30/2020 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732